                                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                   ELECTRONICALLY FILED
  ---------------------------------------------------------------------X        DOC #: _________________
                                                                       :        DATE FILED: 7/12/2021
  LAWRENCE YOUNG, On Behalf Of Himself And All :
  Other Persons Similarly Situated,                                    :
                                                                       :        1:21-cv-02866-GHW
                                                  Plaintiff,           :
                                                                       :              ORDER
                               -against-                               :
                                                                       :
  CPUTOPIA, LLC,                                                       :
                                                                       :
                                                  Defendant.           :
                                                                       :
--------------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         By letter dated July 12, 2021, the parties requested forty-five days to finalize their efforts to

bring about a voluntary dismissal of all claims in this action. Accordingly, it is hereby ORDERED

that this action be conditionally discontinued without prejudice and without costs; provided,

however, that within forty-five (45) days of the date of this Order, the parties may submit to the

Court their own Stipulation of Settlement and Dismissal. 1 Otherwise, within such time Plaintiff may

apply by letter for restoration of the action to the active calendar of this Court in the event that the

settlement is not consummated. Upon such application for reinstatement, the parties shall continue

to be subject to the Court’s jurisdiction, the Court shall promptly reinstate the action to its active

docket, and the parties shall be directed to appear before the Court, without the necessity of

additional process, on a date within ten (10) days of the application, to schedule remaining pretrial

proceedings and/or dispositive motions, as appropriate. This Order shall be deemed a final

discontinuance of the action with prejudice in the event that Plaintiff has not requested restoration



1
  As explained in Rule 4(E) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
of the case to the active calendar within such 45-day period.

        The Clerk of Court is further directed to terminate all pending motions, adjourn all

remaining dates, and to close this case.

        SO ORDERED.

Dated: July 12, 2021
       New York, New York                               __________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge




                                                  2
